Citation Nr: 1032523	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  In correspondence, he states 
that he has had audiometric evaluations every two years, records 
of which have not been associated with the claims file.  In 
addition, he has specifically detailed how his disability 
interferes with some of his job functions.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The only VA audiometric evaluation of record, in 
November 2006, does not describe such functional effects.  The 
Veteran's representative has requested that an additional 
audiometric evaluation be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he provide a list of 
providers of medical care for his service-
connected hearing loss, particularly any 
audiometric evaluations.  After obtaining 
any necessary consent, copies of all 
treatment records should be obtained.  

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA adiological examination to 
ascertain the current nature and extent of his 
bilateral hearing loss.  The examiner should be 
requested to fully describe the functional 
effects caused by a hearing disability in his or 
her final report.  The pertinent documents in 
the claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide rationale for all 
conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).  The Veteran is advised that where evidence (to include 
releases for private records) requested in connection with a 
claim for VA benefits is not received within a year of the 
initial request, the claim is to be considered abandoned.  See 
38 C.F.R. § 3.158(a) (2009).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

